Citation Nr: 0508939	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran testified at a hearing before a decision review 
officer in April 2002.  In December 2003, the Board remanded 
the veteran's claim for further development.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam or was otherwise 
exposed to Agent Orange.

2.  The diabetes mellitus, type II, was diagnosed many years 
after service, is not of service origin or related to any 
incident in service.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an October 2002 statement 
of the case, a January 2005 supplemental statement of the 
case, and a VCAA letter was sent in March 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The March 2004 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the March 2004 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The August 1962 service medical examination indicates that 
the veteran had no sugar in his urine.  He weighed 199 pounds 
and was 70 and one half inches tall.  There was no indication 
that he had diabetes or a history of diabetes.  It was noted 
that he was 4.5 pounds over the maximum weight, and weight 
loss was to be accomplished prior to reporting to active 
duty.

A May 1963 medical examination indicates that the veteran had 
no sugar in his urine, and he weighed 200 pounds.  There was 
no indication that he had diabetes or a history of diabetes.  
It was noted that he was 8 pounds over the maximum weight, 
and weight reduction was recommended. 

An August 1963 medical examination indicates that the veteran 
had no sugar in his urine, and he weighed 187 pounds.  There 
was no indication that he had diabetes or a history of 
diabetes.  

An October 1963 medical examination indicates that the 
veteran had no sugar in his urine.

The May 1965 separation examination indicates that the 
veteran had no sugar in his urine, and he weighed 210 pounds.  
There was no indication that he had diabetes or a history of 
diabetes.  His blood pressure was 124/74.  All pertinent 
systems were clinically evaluated as normal.

His service administrative record shows he served in the navy 
and was awarded the Antarctic Service Medal.  There is no 
indication that he served in Vietnam.

A July 1984 VA hospital summary indicates that the veteran 
denied any history of diabetes.  The August 1986 VA 
examination is negative for diabetes or a history of 
diabetes.

A May 1987 letter by a VA staff physician indicates that in 
May 1987, the veteran's blood sugar test was normal.

1989 VA outpatient records indicate that the veteran was 
diagnosed with noninsulin-dependent diabetes mellitus.

In a March 1990 statement the veteran indicated that on late 
1964 or in March 1965, while serving aboard the USS Edisto 
and in various port of calls out of Norfolk, he was in a work 
party assigned to unload three holds filled barrels which 
contained a reddish brown colored liquid.  Several barrels 
fell and split open.  He experienced dizziness and was 
treated at another vessels sickbay.  He was told he was 
exposed to paint fumes.

Various reports from July 1990 to May 1996, from VA and 
private doctors, indicate that the veteran had noninsulin-
dependent diabetes mellitus.

An October 1994 private medical report indicates that the 
veteran was diagnosed three years prior with diabetes 
mellitus, type II, reasonably well controlled with Micronase.  

A May 1996 private medical report indicates that the veteran 
had a five-year history of diabetes.  

At the August 2002 hearing, the veteran stated that when he 
entered the service, he was 160 pounds, and when he separated 
from service, he was 240 pounds.  He indicated that he might 
have been prescribed Micronase while in service.  He reported 
that while in service he was in the Arctic Circle, and he was 
told to eat more than usual because of the cold.  He stated 
that he was first diagnosed with diabetes when he was in 
service, at the Antarctic.  He indicated that he started 
taking medication for diabetes in approximately 1975.  He 
also stated that he was first told he had diabetes while in 
service.  

A letter submitted in September 2002 indicates that the 
records of Dr. D., a private physician, were destroyed.  

Records submitted from Oberlin Medical Arts, from December 
1965 and January 1966, show that the veteran was treated for 
a knee injury.  The records were negative for treatment for 
diabetes.

In a letter submitted in November 2002, the veteran states 
that he remembers having had high blood sugar at some point 
and being prescribed medication for diabetes, but his doctors 
were deceased or could not verify such statements.  A March 
2004 statement from the veteran's VA primary care physician 
reflects that the veteran was obese and has a diagnosis of 
diabetes.  VA records from 1998 to October 2004 indicate that 
the veteran was treated for diabetes.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and diabetes mellitus becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, Multiple myeloma, Non- 
Hodgkin's lymphoma, Acute and subacute peripheral neuropathy, 
Porphyria cutanea tarda, Prostate cancer, Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), Soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The veteran is qualified to report his symptoms.  However, 
when the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The veteran is seeking entitlement to service connection for 
diabetes mellitus, to include as a result of herbicide 
exposure during active service, and/or as a result of 
increased weight gain in service while serving in cold 
climates. 

While the veteran was in service during the Vietnam Era, 
there is no showing, nor contention, that the veteran served 
in Vietnam.  He reportedly was exposed to chemicals when 
several barrels split open when they were unloading.  
However, there is no evidence that indicates that this was 
Agent Orange in liquid form.  To say so is resorting to 
speculation.  There is nothing in the record that establishes 
exposure to an herbicide, as contemplated by the regulation.  
Consequently, service connection may not be granted under the 
Agent Orange provisions of the law. 

Additionally, the competent evidence does not support the 
contention that the current diabetes mellitus was incurred 
in-service or within one year post-service.   Service medical 
records do not show diabetes mellitus in service.  The first 
post service clinical evidence of diabetes was in the late 
1980s, many years after service.  There is no medical of 
record that relates the diabetes to service or any inservice 
weight or diet.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus.  Thus the benefit- of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure, is denied.  



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


